14. General arrangements for excise duty (
Before the vote on the amended proposal:
Mr President, I would ask all those Members who do not wish to revisit the days before 1992, that is to say, before the common market was established, to vote against the report, because what Parliament does with the votes it receives is shameful.
The report confuses everything: health, taxation and so on. Vote against the report; by doing so you will be voting for the Commission, which has made a good proposal.
(Applause from the right)
It seems to me that the opinion of the rapporteur, Mrs Lulling, is clear, regardless of whether it is shared. We will move on to a roll-call vote on the entire proposal, as amended.
(PT) I want to protest about the statement made by Mrs Lulling who is trying to condition the vote of Members in this House. This does not make sense.
The interpretation being given is one that we do not share. It is only in this sense that I would ask Members, who know what this is about, who know that we defending other interests, namely public health interests and the interests of citizens and countries, to vote for the report.
(Applause from the left)
I would like to remind Members that at this point in the conduct of the voting procedure there is no provision for debate. Under the Rules of Procedure, the rapporteur is entitled to express her own opinion and therefore I have obviously given her that right, and I did not know whether the next request to speak was on procedural grounds. Please excuse me, everyone, but there are other requests to speak and I intend not to grant them but to continue with the vote.